Name: Commission Regulation (EC) No 2102/1999 of 1 October 1999 fixing the maximum aid for concentrated butter for the 211th special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  processed agricultural produce;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 2. 10. 1999L 257/10 COMMISSION REGULATION (EC) No 2102/1999 of 1 October 1999 fixing the maximum aid for concentrated butter for the 211th special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 7a(3) thereof, Whereas: (1) in accordance with Commission Regulation (EEC) No 429/90 of 20 February 1990 on the granting by invita- tion to tender of an aid for concentrated butter intended for direct consumption in the Community (3), as last amended by Regulation (EC) No 124/1999 (4), the inter- vention agencies are opening a standing invitation to tender for the granting of aid for concentrated butter; Article 6 of that Regulation provides that in the light of the tenders received in response to each special invita- tion to tender, a maximum amount of aid is to be fixed for concentrated butter with a minimum fat content of 96 % or a decision is to be taken to make no award; whereas the end-use security must be fixed accordingly; (2) in the light of the tenders received, the maximum aid should be fixed at the level specified below and the end-use security determined accordingly; (3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 211th special invitation to tender under the standing invitation to tender opened by Regulation (EEC) No 429/90, the maximum aid and the amount of the end-use security shall be as follows:  maximum aid: 117 EUR/100 kg  end-use security: 129 EUR/100 kg. Article 2 This Regulation shall enter into force on 2 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 45, 21.2.1990, p. 8. (4) OJ L 16, 21.1.1999, p. 19.